 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-00077-WBS
11
                                       Plaintiff,
12                                                        STIPULATION AND PROTECTIVE ORDER
                               v.
13
     JAMES DEAN MILLER,
14
                                       Defendant.
15

16
            WHEREAS, the government desires to prevent the unauthorized disclosure or dissemination of
17
     certain discovery that contains personal identifying information (“PII”) of a victim or non-law
18
     enforcement witness to anyone not a party to the court proceedings in this matter;
19
            WHEREAS, the discovery materials at issue include information pertaining to minor victims in
20
     this case, including personal identifying information such as full names, addresses, phone numbers, and
21
     birthdates;
22
            WHEREAS, such personal identifying information shall be subject to a protective order at the
23
     time of disclosure, whether on the documents or other materials (e.g., CDs/DVDs) themselves or in an
24
     accompanying cover letter;
25
            WHEREAS, the government submits that entry of a stipulated protective order is appropriate,
26
     and that a private agreement is not appropriate in light of the nature of the information at issue and the
27
     charges in this case; and
28

     Stipulation & [Proposed] Protective Order            1
     U.S. v. Miller 2:21-CR-00077-WBS
 1          WHEREAS, the defendant JAMES DEAN MILLER has counsel (“Defense Counsel”) who

 2 wishes the opportunity to review the unredacted discovery;

 3          Defendant JAMES DEAN MILLER and plaintiff United States of America, by and through their

 4 undersigned counsel of record, hereby agree and stipulate as follows:

 5          1.       This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, its general supervisory authority, and Local Rule 141.1.

 7          2.       This Order pertains to all discovery containing PII of victims and non-law enforcement

 8 witnesses as defined by 2 CFR §200.79. (hereafter, collectively known as “the protected discovery”).

 9          3.       Defense Counsel shall not disclose any of the protected discovery to any person other

10 than the defendant, or attorneys, law clerks, paralegals, secretaries, experts, and investigators, involved

11 in the representation of his client. At no time shall the defendant be permitted to review the protected

12 discovery outside of the presence of his attorney. If the defendant is being held in custody, Defense

13 Counsel shall not leave any of the protected discovery with the defendant at the jail or other institution

14 where the defendant is being held.

15          4.       The protected discovery and information therein may only be used in connection with the

16 litigation of this case and for no other purpose. The protected discovery is now and will forever remain

17 the property of the United States Government. Defense Counsel will return the discovery to the

18 Government or certify that it has been shredded or otherwise destroyed at the conclusion of the case,
19 unless counsel believes he or she is otherwise required by ethical rule or opinion to retain the protected

20 discovery. If counsel believes they are subject to an ethical rule or opinion requiring retention of the

21 protected discovery, they will securely maintain that protected discovery consistent with the remaining

22 terms of the Protective Order.

23          5.       Defense Counsel will store the protected discovery in a secure place and will use

24 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement.

25          6.       If Defense Counsel releases custody of any of the protected discovery, or authorized

26 copies thereof, to any person described in paragraph (3), Defense Counsel shall provide such recipients

27 with copies of this Order.

28          7.       In the event that the defendant obtains substitute counsel, undersigned Defense Counsel

     Stipulation & [Proposed] Protective Order            2
     U.S. v. Miller 2:21-CR-00077-WBS
 1 agrees to withhold the protected discovery from new counsel unless and until substituted counsel agrees

 2 to be bound by this Order.

 3          8.       Defense Counsel shall be responsible for advising his or her client, employees, and other

 4 members of the defense team of the contents of this Stipulation/Order.

 5          IT IS SO STIPULATED.

 6 Dated: May 20, 2021                             Respectfully submitted,

 7
                                                          PHILLIP A. TALBERT
 8                                                        Acting United States Attorney

 9                                                 By:    /s/ Mira Chernick
                                                          MIRA CHERNICK
10                                                        Assistant U.S. Attorney

11

12                                                 By:    /s/ Hootan Baigmohammadi
                                                          HOOTAN BAIGMOHAMMADI
13                                                        Counsel for James Dean Miller

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation & [Proposed] Protective Order           3
     U.S. v. Miller 2:21-CR-00077-WBS
 1                                               ORDER

 2          IT IS SO FOUND AND ORDERED.

 3
            Dated: May 21, 2021
 4

 5                                               _____________________________________
                                                 CAROLYN K. DELANEY
 6                                               UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation & [Proposed] Protective Order      4
     U.S. v. Miller 2:21-CR-00077-WBS
